Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 26, 2016

The Court of Appeals hereby passes the following order:

A16A1980. MICHAEL S. RAY v. ROSWELL CAT CLINIC, P.C. et al.

      Appellant Michael S. Ray has filed a suggestion of bankruptcy. Because all
cases against Michael S. Ray have been stayed pending the outcome of the Chapter
7 Bankruptcy Petition, Case No. 16-64062-lrc filed on August 11, 2016, in the
Bankruptcy Court for the Northern District of Georgia, we hereby REMAND the case
to the trial court pending resolution of the bankruptcy petition.

                                       Court of Appeals of the State of Georgia
                                                                            08/26/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.